   Case 2:20-cv-05741-FMO-PJW Document 9 Filed 07/17/20 Page 1 of 3 Page ID #:82

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 20-5741 FMO (PJWx)                                 Date    July 17, 2020
 Title              Noah Golden v. eWheels LLC, et al.




 Present: The Honorable             Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                    None                          None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendants:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Remanding Action

        On April 28, 2020, plaintiff filed a Complaint in the Los Angeles County Superior Court
against eWheels LLC (“eWheels” or “defendant”), (see Dkt. 1, Notice of Removal (“NOR”) at ¶ 1),
which defendant removed on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332. (See
id. at ¶ 11).

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before
proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119
S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H
Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

       “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Prot., Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation marks
omitted). Where Congress has acted to create a right of removal, those statutes, unless otherwise
stated, are strictly construed against removal jurisdiction.1 See id. Unless otherwise expressly
provided by Congress, “any civil action brought in a State court of which the district courts of the
United States have original jurisdiction, may be removed by the defendant or the defendants, to
the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013)
(same). A removing defendant bears the burden of establishing that removal is proper. See
Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the
“longstanding, near-canonical rule that the burden on removal rests with the removing defendant”);


   1
    For example, an “antiremoval presumption” does not exist in cases removed pursuant to the
Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating
Co., LLC v. Owens, 574 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                             Page 1 of 3
   Case 2:20-cv-05741-FMO-PJW Document 9 Filed 07/17/20 Page 2 of 3 Page ID #:83

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-5741 FMO (PJWx)                                Date    July 17, 2020
 Title          Noah Golden v. eWheels LLC, et al.

Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong presumption against removal
jurisdiction means that the defendant always has the burden of establishing that removal is
proper.”) (internal quotation marks omitted). Moreover, if there is any doubt regarding the
existence of subject matter jurisdiction, the court must resolve those doubts in favor of remanding
the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there
is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Prot., 537 U.S. at 33, 123 S.Ct. at 370. Failure to do so
requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and . .
. the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc. v.
Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

        The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a);
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted). In other words, plaintiff could not have originally brought this
action in federal court, as plaintiff does not competently allege facts supplying diversity
jurisdiction.2 See 28 U.S.C. § 1332(a).3

        When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant
to 28 U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar
Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction
statute “applies only to cases in which the citizenship of each plaintiff is diverse from the
citizenship of each defendant”) (footnote omitted). eWheels contends that complete diversity
exists because plaintiff is a resident of California, (see Dkt. 1, NOR at ¶ 17), and it is a “Florida


   2
       Defendant seeks only to invoke the court’s diversity jurisdiction. (See Dkt. 1, NOR at ¶ 11).

       3
        In relevant part, 28 U.S.C. § 1332(a) provides that “district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between . . . citizens of different States[.]”
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 2 of 3
   Case 2:20-cv-05741-FMO-PJW Document 9 Filed 07/17/20 Page 3 of 3 Page ID #:84

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-5741 FMO (PJWx)                                 Date    July 17, 2020
 Title          Noah Golden v. eWheels LLC, et al.

limited liability company with its principle place of business in Miami Beach, Florida.” (Id. at ¶ 18).
However, eWheels improperly relies on the standard applicable to corporations despite the fact
that it is a limited liability company. (See id.).

          Limited liability companies (“LLCs”) are treated like partnerships rather than corporations
for the purpose of determining citizenship, and are deemed “a citizen of every state of which its
owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
(9th Cir. 2006); see Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 569, 124 S.Ct. 1920,
1923 (2004) (“[A] partnership . . . is a citizen of each State or foreign country of which any of its
partners is a citizen.”). “There is no such thing as ‘a [state name] limited partnership’ for purposes
of . . . diversity jurisdiction. There are only partners, each of which has one or more citizenships.”
Hart v. Terminex Int’l, 336 F.3d 541, 544 (7th Cir. 2003) (internal quotation marks omitted).
Moreover, “[a]n LLC’s principal place of business [or] state of organization is irrelevant” for
purposes of diversity jurisdiction. See Buschman v. Anesthesia Business Consultants LLC, 42
F.Supp.3d 1244, 1248 (N.D. Cal. 2014); Tele Munchen Fernseh GMBH & Co
Produktionsgesellschaft v. Alliance Atlantis Int’l Distribution, LLC, 2013 WL 6055328, *4 (C.D. Cal.
2013) (“As a limited liability company, [defendant]’s principal place of business is irrelevant for
purposes of diversity jurisdiction.”). If a member of an LLC is a corporation, then the state of that
member’s incorporation and its principal place of business must be shown.

        eWheels has failed to set forth its proper citizenship and that of its members. (See,
generally, Dkt. 1, NOR). In short, it has failed to show that complete diversity of the parties exists.
Given that any doubt regarding the existence of subject matter jurisdiction must be resolved in
favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is not
persuaded, under the circumstances here, that defendant has met its burden. Therefore, there
is no basis for diversity jurisdiction.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 North Hill Street, Los Angeles, California 90012, for
lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

                                                       Initials of Preparer             vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 3 of 3
